FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                                VIVIAN LONG
                                                                                          Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                   P. O. Box 9540
                                                                                      79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                       (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                           May 21, 2015

Daniel Lee Ainsworth                                Scott Brumley
Inmate #149534                                      Potter County Attorney’s Office
Potter County Detention Center                      500 S Fillmore St., Room 301
13100 N.E. 29th                                       Amarillo, TX 79101-2437
Amarillo, TX 79111                                  * DELIVERED VIA E-MAIL *

John Terry
Attorney at Law
301 S. Polk, Suite 630
Amarillo, TX 79101
* DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00091-CR, 07-15-00106-CR, 07-15-00107-CR
          Trial Court Case Numbers: 141066, 141094, 141118

Style: Ex parte Daniel Lee Ainsworth

Dear Mr. Ainsworth and Counsel:

          The following was filed Thursday, May 21, 2015, in the captioned appeals:

                     Reporter’s Record (1 volume)

                                                      Very truly yours,
                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable W. F. (Corky) Roberts (DELIVERED VIA E-MAIL)
           Dedra Morgan (DELIVERED VIA E-MAIL)
           Julie Smith (DELIVERED VIA E-MAIL)